UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1164


In re: LAMAR KEITH GARVIN,

                    Petitioner.


               On Petition for Writ of Mandamus. (3:13-cr-00141-JAG-1)


Submitted: April 25, 2019                                         Decided: April 30, 2019


Before FLOYD and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


Lamar Keith Garvin, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Lamar Keith Garvin petitions for a writ of mandamus, alleging the district court

has unduly delayed acting on his 28 U.S.C. § 2255 (2012) motions and related request for

release on personal recognizance. He seeks an order from this court directing the district

court to act. Our review of the district court’s docket reveals that the district court denied

Garvin’s § 2255 motions and request for release on personal recognizance (which was

docketed as a motion to expedite) by order entered March 20, 2019. Accordingly,

because the district court has recently decided Garvin’s case, we deny the mandamus

petition as moot. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.

                                                                        PETITION DENIED




                                              2